     Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 1 of 12 PageID #:178




 3574D

                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 NATALY MENDOZA, as Special               )
 Administrator of the Estates of          )
 MARTHA RABADAN, MARIA                    )
 MENDOZA, and IGNACIO CASTRO,             )   Case No. 1:19-cv-03952
 Decedents,                               )
                                          )   Hon. District Judge Charles R. Norgle
        Plaintiff,                        )
                                          )
 vs.                                      )
                                          )
 JUJHAR SINGH; BSB                        )
 TRANSPORT, INC.; and RELIABLE            )
 TRANSPORTATION SOLUTIONS,                )
 LLC,                                     )
                                          )
        Defendants.                       )

 DEFENDANTS JUJHAR SINGH AND BSB TRANSPORT, INC.’S MOTION
   TO DISMISS THE FIRST AMENDED COMPLAINT FOR LACK OF
       PERSONAL JURISDICTION AND IMPROPER VENUE

       Defendants Jujhar Singh (“Mr. Singh”) and BSB Transport, Inc. (“BSB

Transport,” collectively, the “BSB Defendants”), pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(3), hereby move this Court to dismiss the BSB

Defendants from the First Amended Complaint for lack of personal jurisdiction, or in

the alternative, to dismiss this case for improper venue. In support of this motion, the

BSB Defendants state as follows:

I.     INTRODUCTION

       The BSB Defendants should be dismissed from the First Amended Complaint

because this Court lacks personal jurisdiction over them. BSB Transport is not
      Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 2 of 12 PageID #:178




“essentially at home” in Illinois and no facts alleged establish such connections to

Illinois for BSB Transport. Mr. Singh has no ties to Illinois. The BSB Defendants are

citizens of California. The accident at issue in the First Amended Complaint occurred

in Missouri. There are no allegations in the First Amended Complaint tying action in

Illinois to the accident in Missouri. Therefore, an Illinois court has neither general

nor specific jurisdiction over the BSB Defendants for purposes of the First Amended

Complaint.

        In the alternative, this case should be dismissed for improper venue. None of

the named defendants are residents of Illinois and the alleged tort at issue occurred

in Missouri, not in Illinois. This matter could have been brought in the Eastern

District of Missouri but plaintiff chose to bring her suit in the Northern District of

Illinois. No “substantial part of the events or omissions giving rise to the claim

occurred” in Illinois, or for that matter, in the Northern District of Illinois. 28 U.S.C.

1391(b)(2). Therefore, the First Amended Complaint should be dismissed for

improper venue.

II.     FACTUAL AND PROCEDURAL BACKGROUND

        On November 22, 2019, Nataly Mendoza (“Ms. Mendoza”), as the Special

Administrator of the Estates of Martha Rabadan, Maria Mendoza, and Ignacio

Castro, filed her First Amended Complaint. S ee Exhibit A, First Amended

Complaint [Doc. 35]. The First Amended Complaint revolves around an automobile

accident in Franklin County, Missouri. Ex. A at 2-3, ¶¶ 4-6. The First Amended

Complaint alleges that BSB Transport is a citizen of California. Ex. A at 1-2. The

First Amended Complaint alleges that Mr. Singh is a citizen of California. Ex. A at
                                            2
   Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 3 of 12 PageID #:178




1. The First Amended Complaint alleges that co-defendant Reliable Transportation

Solutions, LLC (“Reliable”) is a citizen of Ohio. Ex. A at 2. Ms. Mendoza is the Special

Administrator of the Estates of three decedents who were citizens of Illinois. Ex. A

at 1.

        The only allegations related to personal jurisdiction or proper venue in the

First Amended Complaint are that “all Defendants conduct substantial business in

Illinois, including arranging for the transportation of property through Illinois” and

“[u]pon belief, the subject load had been transported through Illinois.” Ex. A at 2. The

First Amended Complaint does not specify a basis for personal jurisdiction and only

cites to 28 U.S.C. § 1332(a) (diversity jurisdiction) and 28 U.S.C. § 1391(c) (residency

for venue purposes) in its jurisdictional and venue statements. S ee Ex. A at 1-2.

Presumably, the First Amended Complaint relies on the Illinois long-arm statute at

735 ILCS 5/2-209 for personal jurisdiction.

        On December 26, 2019, Mr. Singh made a declaration in support of this motion.

S ee Exhibit B, Declaration of Jujhar Singh. Mr. Singh confirmed that he resides in

California. Ex. B at 1, ¶ 3. Mr. Singh declared that he has “never resided, or otherwise

lived, in the State of Illinois.” Ex. B at 1, ¶ 4. Mr. Singh has never been employed by

a company in Illinois. Ex. B at 2, ¶ 5. Mr. Singh has never attempted to do business

in Illinois or otherwise gain any sort of licensure or registration in Illinois. Ex. B at

2, ¶ 6. Mr. Singh has “no personal ties to the State of Illinois.” Ex. B at 2, ¶ 7.

        On December 23, 2019, Ravinder Brar (“Mr. Brar”), the President of BSB

Transport made a declaration in support of this motion. S ee Exhibit C, Declaration



                                            3
   Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 4 of 12 PageID #:178




of Ravinder Brar. Mr. Brar confirmed the factual details establishing BSB Transport

as a citizen of California. Ex. C at 1, ¶ 4. Mr. Brar, on behalf of BSB Transport,

declared that BSB Transport does not have any parent or subsidiary corporations.

Ex. C at 1, ¶ 5. Mr. Brar declared that BSB Transport is not registered to do business

in Illinois, has no offices in Illinois, does not own property in Illinois, does not solicit

business through advertisements in Illinois, does not have any registered agents in

Illinois, and does not have any employees that reside in Illinois. Ex. C at 1, ¶¶ 6-10.

III.   LEGAL STANDARD

       A.     Legal Standard for a Motion to Dismiss for Lack of Personal
              Jurisdiction Under Federal Rule of Civil Procedure 12(b)(2).

       Federal Rule of Civil Procedure 12(b)(2) (“Rule 12(b)(2)”) allows a party to

assert a defense of lack of personal jurisdiction via motion. S ee Fed. R. Civ. P. 12(b)(2).

“Once a defendant has moved for a dismissal based on lack of personal jurisdiction,

‘the plaintiff bears the burden of demonstrating the existence of jurisdiction.’” Kipp

v . S KI E n ter. C orp. of W is., 783 F.3d 695, 697 (7th Cir. 2015) (quoting P urdue

      h Foun d.v .S an ofi-S yn thelab o,S .A ., 338 F.3d 773, 782 (7th Cir. 2003)).
Researc

       “A federal district court with subject matter jurisdiction based on diversity of

citizenship may exercise personal jurisdiction over a defendant only if personal

jurisdiction is proper in the state in which it sits.” H ayw ard v .Taylor Truc
                                                                              k L in e,

   ., 15-cv-00866, 2015 WL 5444787, at *8 (N.D. Ill. Sept. 14, 2015) (citing Kipp, 783
In c

F.3d at 697 (citing H yatt In t’l C orp. v . C oc
                                                o, 302 F.3d 707, 713 (7th Cir. 2002)).

“[T]here is no operative difference between” the constitutional limits of the Illinois

Constitution or the United States Constitution for purposes of exercising personal


                                             4
   Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 5 of 12 PageID #:178




jurisdiction. M ob ile A n esthesiolog ists C hi., L L C v . A n esthesia A ssoc
                                                                               s. of H ouston

M etroplex,P .A ., 623 F.3d 440, 443 (7th Cir. 2010) (citing Tam b urov .D w ork in , 601

F.3d 693, 700 (7th Cir. 2010); H yattIn t’l C orp., 302 F.3d at 715). Functionally, here,

the question is whether exercising personal jurisdiction would violate federal due

process. S ee M ob ile A n esthesiolog ists C hi., 623 F.3d at 443.

       “Personal jurisdiction may be either general or specific.” Fellan dv .C lifton , 682

F.3d 665, 673 (7th Cir. 2012). “A defendant with ‘continuous and systematic’ contacts

with a state is subject to general jurisdiction there in any action[.]” Tam b uro, 601

F.3d at 701 (citing H elic          ion ales de C olom b ia,S .A .v .H all, 466 U.S. 408,
                         opteros N ac

416 (1984)). General jurisdiction will be found only when “the organization is

‘essentially at home’ in the forum state.’” Kipp, 783 F.3d at 698 (citing D aim lerA G v .

B aum an , 571 U.S. 117, 122 (2014)). “Specific personal jurisdiction is appropriate

when the defendant purposefully directs its activities at the forum state and the

alleged injury arises out of those activities.” M ob ile A n esthesiolog ists C hi., 623 F.3d

at 444 (citing B urg erKin g C orp.v .Rudzew ic
                                              z, 471 U.S. 462, 472 (1985)). The specific

jurisdiction question can be summarized as “whether the relationship between the

plaintiff’s claim and the defendant’s contacts with the state made it fair to call the

defendant into court there.” uB ID ,In c                     ., 623 F.3d 421, 427
                                       .v .GoD addy Group,In c

(7th Cir. 2010).

       B.     Legal Standard for a Motion to Dismiss for Improper Venue
              Under Federal Rule of Civil Procedure 12(b)(3).

       Federal Rule of Civil Procedure 12(b)(3) (“Rule 12(b)(3)”) allows a party to

assert a defense of improper venue via motion. S ee Fed. R. Civ. P. 12(b)(3). Like the


                                               5
      Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 6 of 12 PageID #:178




issue of personal jurisdiction, the plaintiff bears the burden of establishing that venue

is proper. S ee e.g ., H an yuan D on g v .Garc
                                              ia, 553 F. Supp. 2d 962, 964 (N.D. Ill. 2008);

RotecIn dus.,In c
                .v .A ec          ., 436 F. Supp. 2d 931, 933 (N.D. Ill. 2006). On a
                       on Grp.,In c

motion under Rule 12(b)(3), a court “take[s] all allegations in the complaint as true

(unless contradicted by affidavit), draw[s] all reasonable inferences in favor of

plaintiff, and may examine facts outside the complaint.” H an yuan D on g , 553 F. Supp.

2d at 964 (citing RotecIn dus., 436 F. Supp. 2d at 933). In a diversity case, like this

matter, venue is determined under 28 U.S.C. § 1391. H an yuan D on g , 553 F. Supp. 2d

at 964 (citing RotecIn dus., 436 F. Supp. 2d at 933). Here, the relevant legal standard

for determining if the Northern District of Illinois is a proper venue (because

defendants reside in Illinois and Ohio and there is another district where this matter

could be brought) is whether “a substantial portion of the events or omissions giving

rise to the claim occurred” in this district. 28 U.S.C. § 1391(b)(2).

IV.     ARGUMENT

        Even in the most favorable reading of the First Amended Complaint, this case

is analogous to H aw yard v .Taylor Truc           ., where the Northern District of
                                       k L in e,In c

Illinois granted a motion to dismiss a trucking company and its driver from a personal

injury claim based on a lack of personal jurisdiction and improper venue. 2015 WL

5444787, at *22-23 (N.D. Ill. Sept. 14, 2015) (matter transferred to agreed proper

venue). In the H ayw ard matter, the accident at issue occurred in Wisconsin, the

trucking company was a citizen of Minnesota and the driver was a citizen of

Minnesota. 2015 WL 5444787, at *1. The only relationship to the Northern District

of Illinois, in the H ayw ard matter, was the citizenship of the plaintiff. Id. Here, the
                                             6
   Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 7 of 12 PageID #:178




trucking company, BSB Transport, is a citizen of California, as is the driver, Mr.

Singh, and the accident occurred in Missouri. The other named defendant, the freight

broker, is a citizen of Ohio. The only relationship to this forum, like in the H ayw ard

matter, is the citizenship of Ms. Mendoza. Like the H ayw ardCourt, this Court should

dismiss the BSB Defendants for lack of personal jurisdiction. In the alternative, this

Court should dismiss this matter for improper venue.

      A.     This Court       Lacks    Personal     Jurisdiction     Over    the   BSB
             Defendants.

             1.     The First Amended Complaint fails to establish general
                    jurisdiction over the BSB Defendants.

      As required to establish general jurisdiction, the BSB Defendants are not

“essentially at home” in Illinois just because they drive trucks through Illinois. S ee

Kipp, 783 F.3d at 698 (citing D aim ler A G, 571 U.S. at 122; see alsoH ayw ard, 2015

WL 5444787, at *20 (citations omitted); Farb er v .Ten n an tTruc            ., 84 F.
                                                                k L in es,In c

Supp. 3d 421, 431-433 (E.D. Pa. 2015); H olm an v .A M U Tran s.,L L C , 14 C 04407,

2015 WL 3918488 (N.D. Ill. June 25, 2015), at *5-8 (no general jurisdiction where

“AMU Trans’ only contact with Tennessee is that it drove through it.”). The only

allegation in the First Amended Complaint that could be interpreted as an allegation

of general jurisdiction is that “Defendants conduct substantial business in Illinois,

including arranging for transportation of property through Illinois.” Ex. A at 2. That

is insufficient to show that the BSB Defendants are essentially at home in Illinois.

S ee e.g .,Farb er, 84 F. Supp. 3d at 433 (“To hold otherwise, utilizing some formulation

for general jurisdiction based on whether a corporation merely engaged in a

substantial, continuous, and systematic course of business in the forum state would

                                           7
   Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 8 of 12 PageID #:178




be unacceptably grasping.”) (internal quotations omitted) (quoting In tellec
                                                                           tual

                       oh C o., 67 F. Supp. 3d 565, 661 (D. Del. 2014)).
V en tures IL L C v .Ric

       Mr. Singh has no personal ties to Illinois, has never been employed by an

Illinois company, and has never lived in Illinois. Ex. B. BSB Transport has no

registered agents in Illinois, no employees in Illinois, does not advertise in Illinois,

and does not own any property in Illinois. Ex. C. Neither of the two BSB Defendants

are subject to general jurisdiction in Illinois.

               2.    The First Amended Complaint fails to establish specific
                     jurisdiction over the BSB Defendants.

       The First Amended Complaint fails to establish specific jurisdiction over the

BSB Defendants because there is no nexus between the alleged negligent activities

in the First Amended Complaint and the BSB Defendants limited contacts with

Illinois. Ms. Mendoza has two generic allegations of personal jurisdiction against the

BSB Defendants: (1) they derive substantial business from Illinois and (2) the truck

alleged to have been involved in the accident drove across Illinois. Ex. A at 2. But

Ms. Mendoza is required to plead some relationship between the BSB Defendants

contacts with Illinois and the accident that is the subject of the First Amended

Complaint. S ee e.g ., D im itrov v . N issan N . A m ., In c
                                                            ., No. 15 C 06332, 2015 WL

9304490, at *6-8 (N.D. Ill. Dec. 22, 2015). There is nothing pleaded in the First

Amended Complaint that alleges negligent action in Illinois related to the accident

in Missouri as would be required to establish specific jurisdiction on the basis of

actions in Illinois for an accident in Missouri. S ee M ob ile A n esthesiolog ists C hi., 623

F.3d at 444.


                                              8
   Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 9 of 12 PageID #:178




       Specific jurisdiction has been described as “conduct-linked jurisdiction.”

D aim ler A G, 571 U.S. at 122. Under specific jurisdiction, “the commission of certain

‘single or occasional acts’ in a State may be sufficient to render a corporation

answerable in that State with respect to those acts[.]” or a corporation may have “in-

state activity that is ‘continuous and systematic’ and thatac
                                                            tiv ity g av e rise to the

episode-in -suit.” Goodyear v .D un lopTires O peration s,S .A .v .B row n , 564 U.S. 915,

923 (2011) (citing In t’l S hoe C o.v .W ashin g ton , 326 U.S. 310, 316-17 (1945)). Either

formulation of specific jurisdiction requires an act in the forum state.

       The First Amended Complaint does not allege any Illinois based conduct—

other than the truck driving through the state—that could be interpreted as related

to the accident alleged. And there is no negligence alleged for the driving of the truck

through Illinois. Ms. Mendoza, in Response, cannot rely on her negligent entrustment

claim to fabricate personal jurisdiction (by arguing that the entrustment allowed for

negligence in Illinois). To allow that infinitely regressive argument would be to allow

a trucking company to be haled into court in any state in which its vehicles traveled,

a proposition that is not supported by any caselaw. Ms. Mendoza cannot establish

specific jurisdiction because the BSB Defendants could not reasonably anticipate

being haled into court in Illinois for an accident that in occurred in Missouri simply

because the truck may have been driven through parts of Illinois, which is the key

inquiry for a constitutional assertion of personal jurisdiction. S ee B urg er Kin g C orp.,

471 U.S. at 474.

       Because Ms. Mendoza cannot establish either general or specific jurisdiction



                                             9
   Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 10 of 12 PageID #:178




over the BSB Defendants, the BSB Defendants should be dismissed from the First

Amended Complaint.

       B.     The Northern District of Illinois is an Improper Venue for the
              First Amended Complaint.

       Ms. Mendoza could have brought her lawsuit against the BSB Defendants in

the Eastern District of Missouri, where the accident occurred. Instead, Ms. Mendoza

chose to file in the Northern District of Illinois. Under the general venue statute,

under the facts of this case, Ms. Mendoza was required to bring her lawsuit in “a

judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred[.]” 28 U.S.C. 1391(b)(2). “To be ‘substantial,’ it is enough to

establish that the events that took place in Illinois were ‘part of the historical

predicate for the instant suit.’” M aster Tec            .v .S m ith, 181 F. Supp. 2d
                                            h P rods.,In c

910, 914 (N.D. Ill. 2002). However, the plaintiff must allege that tortious acts

underlying the claim occurred in Illinois. S ee e.g ., H an yuan D on g , 553 F. Supp. 2d at

965 (citing C lark P rods.,In c
                              .v .Rym al, No. 02 C 6893, 2002 WL 31572569, at *4 (N.D.

Ill. Nov. 19, 2002)). There are no such allegations in the First Amended Complaint.

       None of the allegations in the First Amended Complaint tie allegedly negligent

actions or omissions to Illinois or to the Northern District of Illinois. S ee Ex. A at 3-

4, ¶ 10; 6-7, ¶ 15; 9-10, ¶ 11; and 12-13, ¶ 17. The only allegations related to venue

are that (1) “Defendants conduct substantial business in Illinois, including arranging

for the transportation of property through Illinois” and (2) “the subject load had been

transported through Illinois.” Ex. A at 2. Neither of those two statements establishes

venue in the Northern District of Illinois. Neither of those two statements alleges any


                                            10
     Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 11 of 12 PageID #:178




form of negligence in Illinois or the Northern District of Illinois, they simply indicate

that trucks went through Illinois. Ultimately, this case is like the H ayw ardmatter—

this is an automotive negligence action for an accident that occurred out of state

against out of state defendants—and the First Amended Complaint should be

dismissed for improper venue.

V.      CONCLUSION

        WHEREFORE, for the foregoing reasons, Defendants Jujhar Singh and BSB

Transport, Inc. respectfully request that this Court enter an order dismissing them

from the case for lack of personal jurisdiction, or in the alternative, dismissing the

First Amended Complaint for improper venue, and providing for such further relief

as is just and proper.



Dated: December 27, 2019                        Respectfully submitted,

                                                JUJHAR SINGH and BSB
                                                TRANSPORT, INC.

                                                /s/ Leighton O’Connell-Miller
                                                Perry Hoag
                                                Leighton O’Connell-Miller
                                                CAMELI & HOAG, P.C.
                                                105 West Adams Street, Suite 1430
                                                Chicago, Illinois 60603
                                                (312) 726-7300 (t.)
                                                (312) 726-7302 (f.)
                                                phoag@camelihoaglaw.com (e.)
                                                lmiller@camelihoaglaw.com (e.)

                                                A ttorn eys for D efen dan ts Jujhar S in g h
                                                an dB S B Tran sport,In c   .




                                           11
  Case: 1:19-cv-03952 Document #: 43 Filed: 12/27/19 Page 12 of 12 PageID #:178




                         CERTIFICATE OF SERVICE

       The undersigned certifies that on December 27, 2019, he filed the foregoing
document via this Court’s CM/ECF system, which will provide service on all parties
of record.

                                            /s/ Leighton O’Connell-Miller
